The issue in this case is a very simple one. I think it is controlled in principle by Strine v. Upper Merion Township SchoolDistrict, 149 Pa. Super. 612, 27 A.2d 552. Appellant, on May 28, 1931, applied for a position in the Pittsburgh public schools, which involved the teaching of junior high school subjects. He was elected as a junior high school teacher, he accepted the position, and he thereupon taught junior high school subjects. He eventually was consentably assigned to teaching high school grades. Appellant, recognizing his status as a junior high school teacher, on June 6, 1938, made an application for a transfer or promotion from a junior rating to a senior rating. This requested promotion was never granted. I would therefore affirm the order of the court below. *Page 339